United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-2741
                                   ___________

Americans United for Separation of       *
Church and State, et al.,                *
                                         *
            Appellees,                   *
                                         * Appeal from the United States
        v.                               * District Court for the
                                         * Southern District of Iowa.
Prison Fellowship Ministries, Inc.,      *
et al.,                                  *
                                         *
            Appellants.                  *
                                    ___________

                             Submitted: February 13, 2007
                                Filed: December 3, 2007
                                 ___________

Before O’CONNOR, Associate Justice (Ret.),1 WOLLMAN, and BENTON, Circuit
Judges.
                              ___________

BENTON, Circuit Judge.

      Prison Fellowship Ministries, Inc., InnerChange Freedom Initiatives, Inc., and
employees of the Iowa Department of Corrections in their official capacities (DOC),
appeal the declaratory judgment and equitable relief entered in favor of Americans
United for Separation of Church and State, individual inmates, contributors to the


      1
       The Honorable Sandra Day O’Connor, Associate Justice, Supreme Court of the
United States (Ret.), sitting by designation.
inmates’ telephone accounts, and an Iowa taxpayer. Ams. United for Separation of
Church and State v. Prison Fellowship Ministries, 432 F. Supp. 2d 862 (S.D. Iowa
2006). Having jurisdiction under 28 U.S.C. § 1291, this court affirms in part, reverses
in part, and remands.

                                           I.

      After a bench trial, this court reviews de novo legal conclusions and mixed
questions of law and fact. Cooper Tire & Rubber Co. v. St. Paul Fire & Marine Ins.
Co., 48 F.3d 365, 369 (8th Cir. 1995). Factual findings are reviewed for clear error.
Robinson v. GEICO Gen. Ins. Co., 447 F.3d 1096, 1101 (8th Cir. 2006). Further, a

      reviewing court oversteps the bounds of its duty under [Federal Rule of
      Civil Procedure] 52(a) if it undertakes to duplicate the role of the lower
      court. “In applying the clearly erroneous standard to the findings of a
      district court sitting without a jury, appellate courts must constantly have
      in mind that their function is not to decide factual issues de novo.”

Anderson v. City of Bessemer City, 470 U.S. 564, 573 (1985), quoting Zenith Radio
Corp. v. Hazeltine Research, Inc., 395 U.S. 100, 123 (1969).

                                          A.

       InnerChange offers a residential inmate program within the Newton, Iowa,
medium-security facility. InnerChange, and its affiliate Prison Fellowship, are non-
profit 501(c)(3) corporations. From September 1, 1999 to June 30, 2007, the
InnerChange program was funded in part by Iowa.

       The purposes of InnerChange are: “Reduce the rate of re-offense and the
resulting societal costs” and “Provide a positive influence in prison.” InnerChange’s
“ultimate goal” is “to see ex-prisoners become contributing members of society, by

                                          -2-
becoming responsible leaders in their family, church and community.” InnerChange,
a Christian program, describes itself as “an intensive, voluntary, faith-based program
of work and study within a loving community that promotes transformation from the
inside out through the miraculous power of God’s love. [InnerChange] is committed
to Christ and the Bible. We try to base everything we do on biblical truth.” Further,
“Biblical principles are integrated into the entire course curriculum of [InnerChange],
rather than compartmentalized in specific classes. In other words, the application of
Biblical principles is not an agenda item – it is the agenda.” The DOC has no control
over the selection or teaching of the InnerChange curriculum or personnel.2

       The program is quartered in Newton’s Unit E. This Unit, due to construction
budget constraints, has wooden cell doors to which inmates have keys, and
community bathrooms with privacy dividers (thus, “dry” cells).             Before
InnerChange’s use, Unit E housed honor inmates. Building M at Newton also is used
only by InnerChange. Building M has offices, classrooms, a computer room, a
library, and a multi-purpose room, but no security cameras.

      Inmates are not required to join InnerChange. No one from the DOC or
InnerChange threatens punishment, reduction in privileges, or otherwise pressures
inmates to participate. If inmates join, no one from the DOC or InnerChange promises
a reduced sentence or earlier parole. When joining, an inmate confirms in writing that


      2
        Prison Fellowship and InnerChange assert the district court erred in admitting
testimony from a law professor/Ph.D./author to describe “Evangelical Christianity.”
432 F. Supp. 2d at 872-74. An inquiry into an organization’s religious views to
determine if it is pervasively sectarian “is not only unnecessary but also offensive. It
is well established, in numerous other contexts, that courts should refrain from trolling
through a person’s or institution’s religious beliefs.” Mitchell v. Helms, 530 U.S.
793, 828 (2000) (plurality opinion); see also Employment Div. v. Smith, 494 U.S.
872, 887 (1990). The district court abused its discretion, as the professor’s testimony
is not relevant. See Fed. R. Evid. 402. However, in light of Prison Fellowship and
InnerChange’s sincere statements of their beliefs, this error is harmless.

                                          -3-
participation is voluntary and will not affect eligibility for parole. The mandatory
statement adds that the program is based on Christian values and contains religious
content, but an inmate need not be a Christian to participate. Also, discontinuation
may be voluntary or involuntary, and the inmate will not be penalized for voluntary
withdrawal.

       Iowa inmates are introduced to the program through presentations by
InnerChange personnel at the various DOC institutions. The Introduction Workbook
uses the Christian Bible to illustrate civic values. For example, the workbook includes
Saul’s conversion on the road to Damascus, Jesus’ choosing of the apostles, and the
parable of the Good Samaritan. It also contains Bible studies, such as Do You Know
Jesus Personally?; Salvation; and Answered Prayer. An inmate may be eligible for
InnerChange after completion of the introductory program. There is a substantial
inmate waiting list eligible to join InnerChange (146 inmates as of October 2003).

      InnerChange begins with a four-week orientation, followed by Phases I through
IV. According to the orientation materials, InnerChange “is a Christian program, with
a heavy emphasis on Christ and the Bible. All the components of the program are
based on a biblical worldview. You will be expected to attend all [InnerChange]
programming, including religious services.” Further:

      We believe that the root of our transformation is a spiritual change.
      [InnerChange] is designed intentionally to help produce and nurture
      spiritual change in you. We focus on relationship with God and how that
      spreads to other relationships. We study the Bible a lot. The Bible is
      God’s revealed truth to us. Jesus said, “If you hold to my teachings, you
      are my disciples. Then you will know the truth, and the truth will set you
      free!” (John 8:31-32) That is the kind of transformation we are talking
      about.




                                         -4-
Orientation materials contain introductory Bible studies and state that each
InnerChange class is led by a biblical counselor who coaches the inmate in biblical
living.

     After orientation, to continue to Phase I, an inmate must sign the InnerChange
Accountability Covenant, which states:

      I understand that the principles in Matthew 18:12-35 will be applied to
      my life within the [InnerChange] community.

      Those principles are

            1. Error leads us to danger (vs. 12)
            2. The heart of correction is to restore (vs. 13, 14)
            3. It is the responsibility for those involved to reconcile on an
               interpersonal level (vs. 15)
            4. Peer mediation is to be utilized if necessary (vs. 16)
            5. Removal from the community is a last resort (vs. 17)
            6. Conflict resolution builds a stronger community (vs. 18-20)
            7. Interpersonal forgiveness of others is a condition of personal
               forgiveness from God. (vs. 21-35)

      I have read, understand, and will adhere to the above principles as a
      condition of my participation in the [InnerChange] program.

Each day in Phase I, which lasts 12 months, opens with a 30-minute devotional where
inmates pray and read aloud from Christian scripture. Required classes fill the day,
with homework, including memorization of Bible verses. Classes are followed by an
afternoon community meeting. There, inmates pray, make prayer requests, sing
religious songs, read from the Bible, and hear a daily devotional message (by an
InnerChange inmate). Evening classes begin after dinner. Friday evenings, a revival
service is held; all inmate participants are required to attend and take their



                                        -5-
InnerChange-provided Bibles. Sunday mornings, InnerChange holds church services,
which all program inmates must attend.

       During the typical day in Phase I, an inmate has five or six periods of free time,
each lasting between 30 minutes and an hour. The DOC admits that during free time,
InnerChange inmates are allowed to use computers, but other Newton inmates are not.

       After completing Phase I, the inmate may enter Phase II, which lasts six
months. The inmate signs a Continued Stay Agreement, to continue participation in
the same basic schedule of morning devotionals, community meetings, afternoon and
evening classes, Friday evening revivals, and Sunday morning services. By signing
this agreement, the inmate understands that “if I fail to maintain these expectations I
will be subject to disciplinary actions.” In Phase II, the inmate also is assigned an
InnerChange volunteer mentor, who assists the inmate in “living the Christian life.”

       InnerChange’s curriculum in Phases I and II include several mandatory
religious classes, such as Experiencing God, Old and New Testament Survey, and
Spiritual Freedom. InnerChange also has treatment classes, such as Substance Abuse,
Anger Management, Victim Impact, Criminal Thinking, Financial Management,
Family Series,3 and Marriage/Family/Parenting. InnerChange’s treatment classes have
religious content. For example, InnerChange affirms that its (licensed) substance
abuse curriculum contains a high level of religious content, based on the premise that
“only Jesus Christ is the cure for addiction.” Anger Management goals include
learning how biblical power works and how to apply it. The Criminal Thinking
course has four goals, each comparing and contrasting secular concepts to superior



      3
       The district court found that during the three months of this course, an
InnerChange inmate receives “more visits than he otherwise would be allowed,”
allowing “greater exposure to loved ones than he would otherwise have without the
programming.”

                                          -6-
biblical truth and Christian ethics. The only thoroughly secular course is Computer
Training, which meets two hours each week.

       To measure progress in Phases I and II, InnerChange used a “Fruit of the Spirit”
evaluation. (In 2005, this form was changed to a Quarterly Goals Review based upon
civic virtues.) This evaluation rated the inmate’s progress based on characteristics in
Galatians 5:13-26. An inmate’s failure to meet expectations, or low Fruit of the Spirit
score, could result in dismissal from InnerChange. For example, in dismissing one
inmate, the entire treatment team met and discussed his progress, concluding:

      your conduct has been excellent according to security standards, and you
      are a hard worker. With you as a member you have always completed
      your work and assignments, however, you are not displaying the growth
      needed to remain in the program. Your Focus is not on God and His Son
      to Change you.

(No discipline was imposed on this inmate upon dismissal from InnerChange.) Most
dismissals, however, were the result of minor infractions and attitudinal deficiencies.

       Additionally, InnerChange staff, without DOC personnel, supervise inmates in
classes, activities, and recreation. The DOC has authorized InnerChange staff to write
and issue a disciplinary “behavior report” on a participating inmate. After seven
reports, the inmate receives, from a DOC officer, a “major report,” indicating a serious
rule violation. The inmates who testified at trial stated that InnerChange staff possess
many of the same duties as corrections personnel.

       After Phase II, if the DOC places a participating inmate in a work release
center, he may enter Phase III. Phase IV begins if an InnerChange inmate is released
from confinement. During these Phases, the inmate is required to stay employed and
attend church each Sunday and at mid-week (at the church agreed to by InnerChange,
for the first three months after release).


                                          -7-
                                         B.

       The contractual and monetary relationship between Prison Fellowship,
InnerChange, and the DOC developed over a number of years. In 1997, the new
Newton facility faced budgetary restraints, overcrowding, and lack of appropriate
programs. Prison administrators rank effective programs a close second to
overcrowding in addressing prisoner security and safety concerns. Corrections
officials searched for innovative ways to meet programing needs. An InnerChange
program in Texas was examined to determine if it would work at Newton. A search
also was conducted for other organizations with similar services. Although there were
several providers of values-based programing, InnerChange was the only organization
officials found that offered a long-term, values-based, residential program with
excellent post-release services.

       Officials were concerned with the constitutionality of InnerChange’s religious
model but concluded, due to budgetary constraints, that it was the only way to provide
necessary programing. If the budget allowed, corrections officials gladly would offer
a broader spectrum of values-based programing. InnerChange’s volunteers and
donors enable it to provide in-prison and post-release programing at a greatly reduced
cost to the state.

      In 1998, Iowa’s General Services Department publicly issued a request for
proposals to establish a non-compensated, values-based, pre-release program at
Newton. Prison Fellowship and InnerChange, jointly, submitted the only proposal.
Their submission, however, sought partial state funding. The DOC accepted the
proposal.

      In March 1999, Prison Fellowship, InnerChange and the DOC contracted for
program services, with reimbursement for non-religious costs and expenses. Under
an extension clause, the contract covered September 1999 to June 2002. In the first

                                         -8-
year of the contract, the DOC paid InnerChange $229,950, with all the money coming
from the Inmate Telephone Rebate Fund. (In 2003, the law was amended to delete the
term “Rebate.”) By statute and regulation, expenditures from this fund are at the
discretion of the DOC for the benefit of inmates. Iowa Code § 904.508A; Iowa
Admin. Code r. 201-20.20(1)-(5). In the contract’s second year, the DOC paid
InnerChange $191,625 from the same fund. InnerChange’s operating costs at Newton
were $506,181 the second year. In the third year, InnerChange was paid $191,625
from the fund toward its operating cost of $578,995.

       Nearing the expiration of the contract in 2002, the General Services Department
issued a request for proposals to the general public to continue a values-based, pre-
release program at Newton. InnerChange submitted the only proposal, again accepted
by the DOC (with Prison Fellowship no longer a party to the contract).
       A contract was entered, renewable for one-year terms from July 2002 to June
2005. It provided state funding for the non-religious parts of the program. In the
contract’s first year, 2002 to 2003, InnerChange’s operating expense was $603,063.
The DOC paid InnerChange $191,625 from the Telephone Rebate Fund. This was the
last year that rebate funds were paid to InnerChange. Additionally that year, the Iowa
legislature appropriated $172,591 to the DOC “for a values-based treatment program
at the Newton correctional facility.” This appropriation was used to expand the
InnerChange program to the Release Center at Newton (a minimum-security facility
one mile from the main facility). The appropriation came from the Healthy Iowans
Tobacco Trust (proceeds from the master tobacco settlement between the state and
tobacco manufacturers). During the contract’s second year, 2003 to 2004, the
legislature appropriated $310,000 from the Tobacco Trust. Actual payment from the
Trust to the DOC for InnerChange was $276,909. The program’s operating cost was
$670,382. In the third year, 2004 to 2005, the contract was changed to a per diem
payment of $3.47 for each inmate participating in the program. The legislature again
appropriated $310,000, with actual payment to InnerChange of $236,532.55.
InnerChange’s operating costs were $687,655.

                                         -9-
       In April 2005, the DOC issued the last request for proposals to continue the
values-based, pre-release program at Newton. Two organizations responded,
InnerChange and Emerald Correctional Management - a non-religious service
provider. InnerChange’s proposal of $310,000 for a full array of services, including
a licensed substance abuse program, was lower than Emerald’s bid of $562,000. The
DOC accepted InnerChange’s proposal. In the contract’s first and second years, July
2005 to June 2007, the legislature appropriated $310,000 each year. In June 2007, the
legislature refused to make a further appropriation. In accordance with the contract
extension for 2007-2008, the InnerChange program is operating without state funds.

                                          C.

        Until July 2007, the DOC’s funding accounted for 30 to 40 percent of
InnerChange’s operating costs. The contracts at issue mandated that government
funds cover only “the non-religious aspects,” or “the non-sectarian portion.” The
district court found that no clear understanding or definition of non-religious costs
was developed. From the first billing (September 1999 to April 2000), the DOC
expressed concern about InnerChange’s designation of religious and non-religious
costs, but paid the billed amount. After reviewing the contract, the DOC Director for
Offender Services concluded that “the contract doesn’t get very specific about what
kinds of expenses are billable.” In 2001, the DOC services director called for a clear
definition of religious versus non-religious expenses. (At trial, the director testified
that the definition was not ever resolved.) The services director informed DOC
officials and InnerChange that billing was generalized and did not detail why expenses
were characterized as non-religious. Despite this ambiguity, the Newton warden
testified that InnerChange gave Iowa far more value in non-religious programs than
it paid for.

      Salaries and benefits for InnerChange’s personnel were paid by the DOC on a
percentage basis. The state paid 82% of the Local Director’s salary; 9% for the

                                         -10-
Program Manager; 93% for the Aftercare Manager; 77% for the Office Administrator;
and 16% for each of four Biblical Counselors (also called Case Workers).
InnerChange staff did not actually divide their work time into religious or non-
religious activities or make any allocation for payroll purposes. The percentages
billed by InnerChange were identical for every period (until payment changed to per
diem).

        As for other expenses, the InnerChange Office Administrator recorded items
as religious or non-religious. Items designated as non-religious were billed to and
paid for by the DOC. For example, InnerChange’s volunteer-recruitment brochure,
A Prison Like No Other, was printed completely at state expense. The brochure
describes InnerChange as a “24-hour-a-day, Christ-centered, biblically based, program
that promotes personal transformation of prisoners through the power of the Gospel.”
It represents the program as immersing “prisoner-participants in round-the-clock,
Christ-centered programming” and advancing the state’s objectives of rehabilitation
and recidivism reduction “with everything grounded in the Word of God.” The
brochure states:

      The InnerChange Freedom Initiative is our chance to demonstrate, in a
      way secular people will never be able to doubt, that Christ changes lives,
      and that changing prisoners from the inside out is the only crime-
      prevention program that really works.

       At various times, the DOC paid for small religious gifts - key rings and
bookmarks - to volunteers and graduating inmates; a subscription to a monthly
Christian devotional booklet; and a “Church Copyright License” to use religious
music in worship. Additionally, all land and cell phone costs were billed to the DOC.
InnerChange’s postal meter and thermal tape were billed to the state without detailed
accounting. The DOC paid for InnerChange’s computer hardware, software, repair,
and internet account. The DOC also paid for InnerChange’s letterhead, envelopes,
printer and copier toner, paper, blank videotapes, and standard office supplies. Each

                                        -11-
month, every photocopy up to 40,000 was charged to the DOC. Copies over 40,000
were designated as religious (although the record does not reflect how many total
copies were made each month).

       Building M – a modular building housing InnerChange’s offices and
classrooms – was constructed in 2000. By the lease-purchase contract, the Telephone
Fund paid $294,017 for Building M, with ownership in the DOC since 2002.

       When the DOC reimbursed InnerChange for costs or paid the per diem amount,
the money was deposited in InnerChange’s bank account. From that account,
InnerChange periodically transferred funds to Prison Fellowship’s general accounts,
to cover program operating expenses. These general accounts also contain funds from
private sources.

                                          II.

                                          A.

       Issues of standing arise throughout this case. There are two strands in standing
jurisprudence: “Article III standing, which enforces the Constitution’s case-or-
controversy requirement; and prudential standing, which embodies judicially self-
imposed limits on the exercise of federal jurisdiction.” Elk Grove Unified Sch. Dist.
v. Newdow, 542 U.S. 1, 11-12 (2004) (internal citations and quotation marks omitted).
“Article III of the Constitution limits the judicial power of the United States to the
resolution of Cases and Controversies, and Article III standing . . . enforces the
Constitution’s case-or-controversy requirement.” Hein v. Freedom from Religion
Found., Inc., __ U.S. __, __, 127 S. Ct. 2553, 2562 (2007), quoting DaimlerChrysler
Corp. v. Cuno, 547 U.S. __, __, 126 S. Ct. 1854, 1861 (2006) (internal quotation
marks omitted). “The requisite elements of Article III standing are well established:
‘A plaintiff must allege personal injury fairly traceable to the defendant’s allegedly

                                         -12-
unlawful conduct and likely to be redressed by the requested relief.” Id., quoting
Allen v. Wright, 468 U.S. 737, 751 (1984).

       In the present case, there are four categories of plaintiffs: inmates, Americans
United, an Iowa taxpayer, and contributors to inmates’ telephone accounts (who are
also former cigarette smokers). First, the inmates allege they altered their behavior
and had direct, offensive, and alienating contact with the InnerChange program. See
ACLU Neb. Found. v. City of Plattsmouth, 358 F.3d 1020, 1030 (8th Cir. 2004),
adopted by court en banc, ACLU Neb. Found. v. City of Plattsmouth, 419 F.3d 772,
775 n.4 (8th Cir. 2005). An injunction can remedy this injury. The inmates have
standing.

       Next, Americans United has standing if “(a) its members would otherwise have
standing to sue in their own right; (b) the interests it seeks to protect are germane to
the organization’s purpose; and (c) neither the claim asserted nor the relief requested
requires the participation of individual members in the lawsuit.” Hunt v. Wash. State
Apple Adver. Comm’n, 432 U.S. 333, 343 (1977). The second and third factors are
not disputed.

       Regarding the first factor, Americans United bases its members’ standing on
Iowa taxpayer status, as does the individual taxpayer plaintiff. Generally, the interest
of a “taxpayer in seeing that Treasury funds are spent in accordance with the
Constitution does not give rise to the kind of redressable ‘personal injury’ required for
Article III standing.” Hein, __ U.S. at __, 127 S. Ct. at 2563.

      Because the interests of the taxpayer are, in essence, the interests of the
      public-at-large, deciding a constitutional claim based solely on taxpayer
      standing “would be[,] not to decide a judicial controversy, but to assume
      a position of authority over the governmental acts of another and co-
      equal department, an authority which plainly we do not possess.”



                                          -13-
Id., quoting Frothingham v. Mellon, 262 U.S. 447, 489 (1923) (alteration in original).
There is, however, “a narrow exception to the general constitutional prohibition
against taxpayer standing.” Id. at 2564, citing Flast v. Cohen, 392 U.S. 83 (1968).
The exception provides that “‘a taxpayer will have standing consistent with Article III
to invoke federal judicial power when he alleges that congressional action under the
taxing and spending clause is in derogation of’ the Establishment Clause.”
DaimlerChrysler Corp., 547 U.S. at __, 126 S. Ct. at 1864, quoting Flast, 392 U.S.
at 105-06. This exception also applies to state taxpayer challenges of state
expenditures contrary to the Establishment Clause. See Doremus v. Bd. of Educ., 342
U.S. 429, 434 (1952); Minn. Fed’n of Teachers v. Randall, 891 F.2d 1354, 1356-58
(8th Cir. 1989).

       In this case, the Iowa legislature made specific appropriations from public funds
“for a values-based treatment program at the Newton correctional facility” when
InnerChange solely provided the program. See Hein, __ U.S. at __, 127 S. Ct. at 2565
(in Flast, the acts and expenditures warranting taxpayer standing were by express
legislative mandate and appropriation). Therefore, Americans United and the
individual taxpayer satisfy the narrow exception for taxpayer standing.

      Finally, as for the non-inmate contributors to inmates’ telephone accounts, each
paid money to a telephone account to permit an inmate to make calls. The profit or
commission generated from the telephone vendor was deposited in the Inmate
Telephone Fund, specifically authorized by Iowa statute. The non-inmates’ payment
was a charge “correlated to a particular benefit . . . exacted in exchange for a benefit
of which the payor has voluntarily availed itself . . . based on the cost of providing a
benefit to the recipient.” Coal. for Fair & Equitable Regulations v. F.E.R.C., 297
F.3d 771, 778-79 (8th Cir. 2002). The non-inmates’ payments to the Telephone Fund
were thus voluntary fees, not taxes. Id. The payments were not a pass-through tax,
or a “mandatory” fee, as involved in the cases cited by the plaintiffs. See Freedom
from Religion Found., Inc. v. Bugher, 249 F.3d 606, 610 (7th Cir. 2001). See also

                                         -14-
United States v. United Foods, Inc., 533 U.S. 405, 408 (2001); Bd. of Regents v.
Southworth, 529 U.S. 217, 221 (2000); Keller v. State Bar, 496 U.S. 1, 4 (1990);
Lemon v. Kurtzman, 403 U.S. 602, 611, 616 (1971). Therefore, the non-inmate fee-
payers to the Telephone Fund do not have taxpayer standing. Prison Fellowship,
InnerChange, and the DOC’s motion for partial dismissal, as to standing, is denied,
except as to the non-inmate contributors to the Telephone Fund.

                                           B.

        Closely related to standing is mootness. Under Article III of the Constitution,
federal court jurisdiction is limited to cases and controversies. Haden v. Pelofsky,
212 F.3d 466, 469 (8th Cir. 2000). The controversy must exist throughout the
litigation; otherwise, the case is moot. Id. Federal courts lack power to decide the
merits of a moot case. Missouri ex rel. Nixon v. Craig, 163 F.3d 482, 484 (8th Cir.
1998).

       Prison Fellowship, InnerChange, and the DOC contend that any challenge to
the fully performed contracts is moot. They cite several cases holding that if a litigant
seeks an injunction against performance of a contract – and before the injunction is
entered, the contract is fully performed – the request for injunctive relief is moot, as
the court cannot enjoin completed performance. See, e.g., Agrigenetics, Inc. v. Rose,
62 F.3d 268, 270-71 (8th Cir. 1995); Curtis Indus., Inc. v. Livingston, 30 F.3d 96, 97
(8th Cir. 1994); Fauconniere Mfg. Corp. v. Sec’y of Def., 794 F.2d 350, 351 (8th Cir.
1986). This reasoning does not apply here. The district court did not enjoin already
concluded contracts. Instead, it only addressed further operation of InnerChange’s
program at Newton. Additionally, the dispute as to restitution, premised on the
unconstitutionality of the performed contracts, is a live controversy.

      Prison Fellowship, InnerChange, and the DOC next move to dismiss all
Establishment challenges to the per diem payment structure, arguing such challenges

                                          -15-
are moot because the program has not been funded since July 1, 2007. To the
contrary, the voluntary cessation exception to mootness applies. “[A] defendant’s
voluntary cessation of a challenged practice does not deprive a federal court of its
power to determine the legality of the practice.” City of Mesquite v. Aladdin’s Castle,
Inc., 455 U.S. 283, 289 (1982). Prison Fellowship, InnerChange, and the DOC object,
asserting that the relevant de-funding action was by the Iowa legislature, not the
defendants, and the funding expired by its own terms. However, InnerChange and the
DOC did act by agreeing to the contract extension that deleted funding from Iowa.

       Prison Fellowship, InnerChange, and the DOC contend that Americans United
has not successfully demonstrated potential recurrence of the unlawful action. This
argument misplaces the burden of showing the likelihood of recurrence. “The
defendant faces a heavy burden of showing that ‘the challenged conduct cannot
reasonably be expected to start up again.’” Lankford v. Sherman, 451 F.3d 496, 503
(8th Cir. 2006), quoting Friends of the Earth, Inc. v. Laidlaw Envtl. Servs., Inc., 528
U.S. 167, 189 (2000). Prison Fellowship, InnerChange, and the DOC have not met
this burden. They effectively ask this court to vacate the injunction without any
assurance that they will not resume the prohibited conduct. Therefore, under the
voluntary cessation exception, the district court’s injunctive relief is not moot.

       Finally, the cessation of government funding does not render moot the live
controversy about recoupment of previous payments (discussed below in Section
II.G). Prison Fellowship, InnerChange, and the DOC’s motion for partial dismissal,
as it concerns mootness, is denied.

                                          C.

        Prison Fellowship and InnerChange assert they are not actors under color of
state law for purposes of 42 U.S.C. § 1983. “[T]he under-color-of-state-law element
of § 1983 excludes from its reach ‘merely private conduct, no matter how

                                         -16-
discriminatory or wrongful.’” Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 50
(1999), quoting Blum v. Yaretsky, 457 U.S. 991, 1002 (1982). However, “[i]n certain
circumstances the government may become so entangled in private conduct that ‘the
deed of an ostensibly private organization or individual is to be treated . . . as if a State
had caused it to be performed.’” Wickersham v. City of Columbia, 481 F.3d 591, 597
(8th Cir. 2007), quoting Brentwood Acad. v. Tenn. Secondary Sch. Athletic Ass’n,
531 U.S. 288, 295 (2001).

       The issue is whether “the alleged infringement of federal rights [is] ‘fairly
attributable to the State.’” Rendell-Baker v. Kohn, 457 U.S. 830, 838 (1982), quoting
Lugar v. Edmondson Oil Co., Inc., 457 U.S. 922, 937 (1982). See also West v.
Atkins, 487 U.S. 53, 54 (1988) (contract physician’s medical care of a state inmate is
conduct “fairly attributable to the State”). Thus, “state action may be found if, though
only if, there is such a close nexus between the State and the challenged action that
seemingly private behavior may be fairly treated as that of the State itself.”
Brentwood Acad., 531 U.S. at 295 (internal citation and quotation marks omitted).
A two-part approach determines whether there is state action:

       First, the deprivation must be caused by the exercise of some right or
       privilege created by the State or by a rule of conduct imposed by the
       state or by a person for whom the State is responsible. . . . Second, the
       party charged with the deprivation must be a person who may fairly be
       said to be a state actor. This may be because he is a state official,
       because he has acted together with or has obtained significant aid from
       state officials, or because his conduct is otherwise chargeable to the
       State.

Lugar, 457 U.S. at 937.

      Regarding the first part, the alleged deprivation is a violation of the
Establishment Clause. This violation is possible because of privileges created by the
DOC in its contracts with Prison Fellowship and InnerChange. The DOC gave Prison

                                            -17-
Fellowship and InnerChange access to facilities, control of prisoners, and substantial
aid to effectuate the program. Thus, the privilege to Prison Fellowship and
InnerChange was created by the state. Id.; but cf. Montano v. Hedgepeth, 120 F.3d
844, 848-51 (8th Cir. 1997) (in free-exercise challenge, prison chaplain’s religious
acts were beyond governmental authority and could not fairly be attributed to the
state).

       The second, critical inquiry is whether Prison Fellowship and InnerChange can
properly be classified as state actors. The Supreme Court has recognized a number
of circumstances under which this requirement can be met, but “[t]he one unyielding
requirement is that there be a ‘close nexus’ not merely between the state and the
private party, but between the state and the alleged deprivation itself.” Wickersham,
481 F.3d at 597, citing Brentwood Acad., 531 U.S. at 295. One way a private party
can appropriately be characterized as a state actor is when it is “a willful participant
in joint activity with the State or its agents.” Adickes v. S. H. Kress & Co., 398 U.S.
144, 152 (1970) (internal quotation marks omitted). However, the state’s mere
acquiescence in a private party’s actions is not sufficient. Wickersham, 481 F.3d at
597, citing Blum, 457 U.S. at 1004-05.

       In this case, the state effectively gave InnerChange its 24-hour power to
incarcerate, treat, and discipline inmates. InnerChange teachers and counselors are
authorized to issue inmate disciplinary reports, and progressive discipline is
effectuated in concert with the DOC. Prison Fellowship and InnerChange acted
jointly with the DOC and can be classified as state actors under § 1983. See Corr.
Servs. Corp. v. Malesko, 534 U.S. 61, 71-72 n.5 (2001) (“the private facility in
question housed state prisoners – prisoners who already enjoy a right of action against
private correctional providers under 42 U.S.C. § 1983”); Smith v. Cochran, 339 F.3d
1205, 1215-16 (10th Cir. 2003) (“persons to whom the state delegates its penological
functions, which include the custody and supervision of prisoners, can be held liable
for violations of the Eighth Amendment” in a § 1983 action); Street v. Corr. Corp. of

                                         -18-
Am., 102 F.3d 810, 814 (6th Cir. 1996) (a private prisoner operator acted under color
of state law).

      In this case, Prison Fellowship and InnerChange are appropriate parties under
42 U.S.C. § 1983.

                                           D.

       On the merits, the plaintiffs invoke the Establishment Clause of the First
Amendment, as applied to the states through the Fourteenth Amendment. See Santa
Fe Indep. Sch. Dist. v. Doe, 530 U.S. 290, 301 (2000). Also involved is the
establishment clause of the Iowa Constitution, which is analyzed simultaneously. See
Kliebenstein v. Iowa Conference of the United Methodist Church, 663 N.W.2d 404,
406-07 (Iowa 2003). The Establishment Clause erects a barrier between government
and religious entities “‘depending on all the circumstances of a particular
relationship.’” Lynch v. Donnelly, 465 U.S. 668, 678-79 (1984), quoting Lemon v.
Kurtzman, 403 U.S. 602, 614 (1971); see McCreary County v. Am. Civ. Liberties
Union, 545 U.S. 844, 867 (2005) (“under the Establishment Clause detail is key”).
For those “who wrote the Religion Clauses of the First Amendment the
‘establishment’ of a religion connoted sponsorship, financial support, and active
involvement of the sovereign in religious activity.” Walz v. Tax Comm’n, 397 U.S.
664, 668 (1970). “In each case, the inquiry calls for line drawing; no fixed, per se rule
can be framed.” Lynch, 465 U.S. at 678. “In our modern, complex society, whose
traditions and constitutional underpinnings rest on and encourage diversity and
pluralism in all areas, an absolutist approach in applying the Establishment Clause is
simplistic and has been uniformly rejected by the [Supreme] Court.” Id. Instead, a
court should scrutinize “challenged legislation or official conduct to determine
whether, in reality, it establishes a religion or religious faith, or tends to do so.” Id.
(emphasis added).



                                          -19-
                                           1.

       For the contract years 2000 to 2004, Iowa made payments directly to
InnerChange. In determining whether this direct aid violates the Establishment
Clause, this court must “ask whether the government acted with the purpose of
advancing or inhibiting religion, and . . . whether the aid has the effect of advancing
or inhibiting religion.” Agostini v. Felton, 521 U.S. 203, 222-23 (1997) (internal
citations and quotation marks omitted).

       In the present case, the district court concluded that the DOC’s purpose in
contracting with and funding InnerChange was secular: offering comprehensive
programing to inmates and reducing recidivism. This conclusion is well-supported.
The DOC officials were “confronted with the secular, pragmatic needs of running a
state prison facility with sufficient programming in a tight budgetary environment.”
The DOC officials “considered the long term nature of the InnerChange program, its
supportive communal environment, and its extensive post-release care program, as the
best indicators that the InnerChange program could reduce recidivism . . . .” In this
case, the government did not act with the purpose of advancing or inhibiting religion.

       To analyze whether aid has the effect of advancing or endorsing religion, three
criteria are decisive: whether government aid (1) results in governmental
indoctrination; (2) defines recipients by reference to religion; or (3) creates excessive
entanglement. Id. at 234-35.4

      First, “government inculcation of religious beliefs has the impermissible effect
of advancing religion.” Agostini, 521 U.S. at 223. Whether funding “results in

      4
       The district court correctly stated this test. 432 F. Supp. 2d at 914-15. It then,
however, focused on a “pervasively sectarian” analysis in order to determine whether
government aid had the effect of advancing religion. Id. at 917-25. This court will
apply the clear framework in Agostini.
                                          -20-
governmental indoctrination is ultimately a question whether any religious
indoctrination that occurs . . . could reasonably be attributed to governmental action.”
Mitchell v. Helms, 530 U.S. 793, 809 (2000) (plurality opinion), citing Agostini, 521
U.S. at 226, 230. Further, “plaintiffs must prove that the aid in question actually is,
or has been, used for religious purposes.” Id. at 857 (O’Connor, J., concurring in
judgment). This court does not “presume inculcation of religion; rather, plaintiffs
raising an Establishment Clause challenge must present evidence that the government
aid in question has resulted in religious indoctrination.” Id. at 858; see Agostini, 521
U.S. at 223-24, 226-27 (in the absence of evidence showing use of aid to inculcate
religion, there is a presumption of compliance with secular restrictions).

       In the present case, plaintiffs demonstrated (and defendants do not seriously
contest) that the InnerChange program resulted in inmate enrollment in a program
dominated by Bible study, Christian classes, religious revivals, and church services.
The DOC also provided less tangible aid to the InnerChange program. Participants
were housed in living quarters that had, in previous years, been used as an “honor
unit,” and which afforded residents greater privacy than the typical cell. Among other
benefits, participants were allowed more visits from family members and had greater
access to computers.




       The DOC officials stress their belief that Iowa received far more in non-
religious programs than it paid for. But plaintiffs meet their burden by citing the
DOC’s statement:

      The DOC’s “monitoring” of the InnerChange Program is limited to
      receiving and reviewing periodic service invoices from IFI
      [InnerChange]. The DOC does not, to be sure, involve itself in
      monitoring the InnerChange Program, IFI’s billing procedures, or IFI’s
      use of the money received from the DOC.

                                         -21-
The presumption of compliance with secular restrictions does not apply in this case.
For contract years 2000 to 2004, religious indoctrination can reasonably be attributed
to Iowa’s funding.

       Second, in administering aid, a government may not define recipients by
reference to religion. The aid must be “‘allocated on the basis of neutral, secular
criteria that neither favor nor disfavor religion, and is made available to both religious
and secular beneficiaries on a nondiscriminatory basis’” Id. at 813, quoting Agostini,
521 U.S. at 231; id. at 845 (O’Connor, J., concurring in judgment).

      In this case, to use the aid appropriated, inmates must have been “willing to
productively participate in a program that is Christian-based.” The district court
found that inmates’ religious beliefs (or lack thereof) precluded their participation.
For contract years 2000 to 2004, the InnerChange program was not allocated on
neutral criteria and was not available on a nondiscriminatory basis.

     Third, as for excessive entanglement, there was no pervasive monitoring by the
DOC, though there was some administrative cooperation. See Agostini, 521 U.S. at
233-34. For the contract years 2000 to 2004, there was not excessive entanglement
between Prison Fellowship, InnerChange, and the DOC.

       Because the indoctrination and definition criteria indicate that InnerChange had
the effect of advancing or endorsing religion during the contract years 2000 to 2004,
the direct aid to InnerChange violated the Establishment clauses of the United States
and Iowa Constitutions.

                                           2.




                                          -22-
       In the 2005, 2006, and 2007 contract years, funding from the DOC to
InnerChange changed from cost reimbursement to per diem payment – an attempt to
make InnerChange an indirect aid program. In order to comply with the
Establishment Clause, indirect aid programs must be “neutral with respect to religion,”
and provide “assistance directly to a broad class of citizens who, in turn, direct
government aid to religious” organizations “wholly as a result of their own genuine
and independent private choice.” Zelman v. Simmons-Harris, 536 U.S. 639, 652
(2002). “The incidental advancement of a religious mission, or the perceived
endorsement of a religious message, is reasonably attributable to the individual
recipient, not to the government, whose role ends with the disbursement of benefits.”
Id. See also Mueller v. Allen, 463 U.S. 388, 399 (1983).

       In this case, there was no genuine and independent private choice. The inmate
could direct the aid only to InnerChange. The legislative appropriation could not be
directed to a secular program, or to general prison programs. See Mitchell, 530 U.S.
at 816 (government support for religion is permissible where aid passes through the
hands (literally or figuratively) of private citizens who are free to direct the aid
elsewhere). For the inmate to have a genuine choice, funding must be “available
generally without regard to the sectarian-nonsectarian, or public-nonpublic nature of
the institution benefited” and the inmates must “have full opportunity to expend . . .
aid on wholly secular” programs. Witters v. Wash. Dept. of Servs. for the Blind, 474
U.S. 481, 488 (1986) (internal citations and quotation marks omitted). See also
Agostini, 521 U.S. at 226-28 (no violation where the aid was provided to students at
whatever school they chose to attend); Freedom from Religion Found., Inc. v.
McCallum, 324 F.3d 880, 881-82 (7th Cir. 2003) (no Establishment Clause violation
where parole violator could choose to enroll in “one of several halfway houses,” only
one of which had a significant Christian element).

      Prison Fellowship and InnerChange emphasize that from their viewpoint, they
received funds only if the inmate chose them. Zelman makes clear that the relevant

                                         -23-
viewpoint is the chooser’s (there, the parents’), not the provider’s (there, the private
schools’). See Zelman, 536 U.S. at 655-56. Here, the inmate had no genuine and
independent private choice because he had only one option. See id. at 652-53, 655,
approving Mitchell, 530 U.S. at 842-43 (O’Connor, J., concurring in judgment) (a
reasonable observer would perceive per-recipient direct aid to religious organizations
differently than aid that recipients choose to use at religious or secular organizations).

      The district court did not err in concluding that the per diem structure, as
administered, violated the Establishment clauses of the United States and Iowa
Constitutions.

                                           E.

         Prison Fellowship, InnerChange, and the DOC contend that any constitutional
violation is subject to the standard in Turner v. Safley, 482 U.S. 78, 89 (1987): “when
a prison regulation impinges on inmates’ constitutional rights, the regulation is valid
if it is reasonably related to legitimate penological interests.” The DOC stresses that
the InnerChange program is reasonably related to legitimate penological interests, and
that “Turner applies to all circumstances in which the needs of prison administration
implicate constitutional rights,” quoting Washington v. Harper, 494 U.S. 210, 224
(1990).

       Generally, “a prison inmate retains those First Amendment rights that are not
inconsistent with his status as a prisoner or with the legitimate penological objectives
of the corrections system.” Pell v. Procunier, 417 U.S. 817, 822 (1974). The Turner
standard applies “only to rights that are ‘inconsistent with proper incarceration,’” and
“that need necessarily be compromised for the sake of proper prison administration.”
Johnson v. California, 543 U.S. 499, 510 (2005), quoting Overton v. Bazzetta, 539
U.S. 126, 131 (2003) (emphasis in original).



                                          -24-
       This court has consistently analyzed Establishment claims without mentioning
the Turner standard, even when applying that standard to Free Exercise claims in the
same case. See Munson v. Norris, 435 F.3d 877, 880-81 (8th Cir. 2006) (per curiam);
Murphy v. Mo. Dept. of Corr., 372 F.3d 979, 982-85 (8th Cir. 2004). In this case,
there is no Free Exercise or accommodation claim, and taxpayers also assert the
Establishment claims. The Turner standard thus cannot be used to validate funding
violations of the Establishment Clause by the laws authorizing the InnerChange
program at the Newton prison.

                                           F.

       The district court ordered Prison Fellowship and InnerChange to repay the state
funds received under all the contracts (but stayed this equitable relief pending appeal).
“In shaping equity decrees, the trial court is vested with broad discretionary power;
appellate review is correspondingly narrow.” Lemon v. Kurtzman, 411 U.S. 192, 200
(1973) (plurality opinion) (Lemon II). The district court’s equitable relief “must be
measured against the totality of circumstances and in light of the general principle
that, absent contrary direction, state officials and those with whom they deal are
entitled to rely on a presumptively valid state statute, enacted in good faith and by no
means plainly unlawful.” Id. at 208-09.

       In ordering recoupment, the district court gave no weight to the fact that
specific statutes, presumptively valid, authorized the InnerChange funding. The
district court made no finding of bad faith by the Iowa legislature and governor
(although the court criticizes the bid process and “state officials, in all branches of
state government” for permitting the InnerChange program). However, the actual
finding of fact regarding the Iowa state officials is:

      [T]hough evidence shows InnerChange received a warm welcome at the
      Dept. of Corrections Board, state Legislature, and Governor’s Office, no


                                          -25-
      evidence shows that the promotion of religion was the primary concern
      of those state officials in passing legislation authorizing funding.

432 F. Supp. 2d at 917. Further indicating good faith is that the legislature stopped
the funding after the district court enjoined it. See New York v. Cathedral Acad., 434
U.S. 125, 130 (1977) (reimbursement for pre-injunction expenses disallowed where
“[t]he state legislature . . . took action inconsistent with the court’s order”). The
district court believed that Prison Fellowship, InnerChange, and the DOC had clear
notice the program was plainly unlawful. The case the district court cites is
distinguishable factually. See Williams v. Lara, 52 S.W.3d 171 (Tex. 2000) (a
religious county-jail program held unconstitutional due to the direct participation of
the sheriff in setting the program’s curriculum according to his own personal religious
beliefs). The district court also cites a legal memorandum by the California DOC,
which has no more weight than that of any other attorney. Even if there were some
risk associated with the program, it cannot be said that resolution of this case was
clearly foreshadowed. See Lemon II, 411 U.S. at 206.

       In ordering recoupment, the district court did not consider the testimony of the
state prison officials – credited elsewhere in the order – that the program was
beneficial and the state received much more value than it paid for. In the prison
context, courts defer to the judgment of prison administrators. See, e.g., Cutter v.
Wilkinson, 544 U.S. 709, 723 (2005) (applied statute by giving “‘due deference to the
experience and expertise of prison and jail administrators in establishing necessary
regulations and procedures to maintain good order, security and discipline, consistent
with consideration of costs and limited resources’”); Washington v. Harper, 494 U.S.
210, 223-24 (1990) (“prison authorities are best equipped to make difficult decisions
regarding prison administration”); Murphy v. Mo. Dept. of Corr., 372 F.3d 979, 983
(8th Cir. 2004), quoting Goff v. Graves, 362 F.3d 543, 549 (8th Cir. 2004) (“We
accord great deference to the judgment and expertise of prison officials, ‘particularly
with respect to decisions that implicate institutional security’”); Iron Eyes v. Henry,
907 F.2d 810, 812 (8th Cir. 1990), quoting Pitts v. Thornburgh, 866 F.2d 1450, 1453
                                         -26-
(D.C. Cir. 1989) (“‘issues of prison management are, both by reason of separation of
powers and highly practical considerations of judicial competence, peculiarly ill-
suited to judicial resolution, and . . . accordingly, courts should be loath to substitute
their judgment for that of prison officials and administrators’”). This deference does
not insulate prison administrators’ decisions from judicial review. However, in
shaping equitable relief, a court should consider the views of prison administrators,
which oppose recoupment in this case.

       The district court additionally cited Prison Fellowship’s ability to repay the
contract funds. Standing alone, this is not sufficient as it depends solely on the
defendant’s wealth and deters financially sound organizations from contracting with
the government. See Lemon II, 411 U.S. at 207 (“Appellants would have state
officials stay their hands until newly enacted state programs are ‘ratified’ by the
federal courts, or risk draconian, retrospective decrees should the legislation fall”).
       Critically, the plaintiffs did not seek interim injunctive relief to prevent payment
by the DOC during litigation, strengthening Prison Fellowship and InnerChange’s
reliance on those payments. See id. at 204 (reliance interest was reinforced because
the “tactical choice not to press for interim injunctive suspension of payments or
contracts during the pendency of the Lemon I litigation may well have encouraged the
appellee schools to incur detriments in reliance upon reimbursement by the State”).
In the absence of interim injunctive relief, expenses continued to be incurred, and
payments spent, for the 24-hour care of inmates. See Roemer v. Bd. of Pub. Works,
426 U.S. 736, 767 n.23 (reliance was stronger where the money had “been paid out
to, and spent by, the colleges”).

       By the same logic, once the district court declared the funded InnerChange
program unconstitutional on June 2, 2006, the defendants cannot rely on the legality
of the program and cannot retain any funds for services rendered after the district
court’s order. See id.; Lemon II, 411 U.S. at 194.



                                           -27-
       Given the totality of the circumstances, the district court abused its discretion
in granting recoupment for services rendered before its order.

                                          G.

       Prison Fellowship, InnerChange, and the DOC object that the injunction is
overbroad, claiming it bars InnerChange from ever contracting with the DOC. They
cite the district court’s ultimate statement: “[T]he InnerChange treatment program is
hereby permanently enjoined from further operation at the Newton Facility, or any
other institution within the Iowa Dept. of Corrections, so long as it is supported by
government funding.”

       To the contrary, the injunction, in context, applies only to programs like those
operating before the district court’s order and funded by the unconstitutional
structures for those years. The court’s ultimate declaratory relief is:

      [T]he contractual relationship between the state of Iowa, as managed and
      directed by the named state Defendants, and InnerChange and Prison
      Fellowship violates the Plaintiffs’ Establishment clause rights as
      contained in the Federal and Iowa Constitutions by impermissibly
      funding the InnerChange treatment program at the Newton Facility.

(emphasis added). The district court did not forever ban Prison Fellowship and
InnerChange from operating in Iowa.

                                          III.

       The judgment of the district court is affirmed in part, reversed in part, and the
case remanded.
                      ______________________________



                                         -28-